Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 26, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161903 & (31)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161903
                                                                    COA: 353400
                                                                    Jackson CC: 18-000008-FH
  ROBERT BYRKIT MORLEY, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the July 2, 2020 order of the Court of Appeals is considered,
  and it is DENIED, because we are not persuaded that the question presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 26, 2021
         b0323
                                                                               Clerk